I concur in the result reached in the foregoing opinion but not with all that is said in it. I do not find any different statement in 3 Wigmore on Evidence, 3rd ed., section 1018, page 687, from that appearing in 2 Wigmore on Evidence, 2nd ed., section 1018, page 459, except that in the third edition the author, by way of comment, adds two lines reading: "Psychologically of course the one statement is as useful to consider as the other; and every day experience outside of court rooms is in accord." In both the second and third editions Mr. Wigmore makes it *Page 358 
plain that the practically universal rule maintained by the courts is that prior self-contradictions are not to be treated as having any substantive or independent testimonial value. This rule we have followed in this state. (State v. Kinghorn,109 Mont. 22, 93 P.2d 964.
Furthermore, I do not agree that it is necessary for the defendant to request an instruction limiting the purpose of the evidence where, as here, it is the only evidence in the case upon which the conviction can stand.
It is true that in the case of State v. Willette, 46 Mont. 326,127 P. 1013, 1016, this court stated: "An instruction limiting the purpose for which the evidence was admitted would have been proper. No request was made in this behalf, however. In the absence of such a request, the court cannot be put in error for neglecting to give it." In that case there was other evidence sufficient to support the verdict. Here the defendant is not seeking to place the court in error for failure to give an instruction. His contention is that there is not sufficient evidence to warrant the conviction of the defendant. I think this contention may be raised by defendant for the first time in this court, and must be sustained in this case. The only thing that the impeaching evidence proved (even assuming that the word "hot" must be understood as meaning stolen goods) was that Dees was unworthy of belief. It did not furnish any evidence that defendant was guilty of a felony; in other words, it did not tend to prove that defendant made the statement attributed to him. All that it did was to furnish proof that Dees made the statement contrary to the statement made by him on the witness stand. I, therefore, am able to concur in the result announced in the foregoing opinion.